Illinois Official Reports

                                       Appellate Court



                  Illini Environmental, Inc. v. Environmental Protection Agency,
                                   2014 IL App (5th) 130244



Appellate Court           ILLINI ENVIRONMENTAL, INC., Plaintiff-Appellant, v. THE
Caption                   ENVIRONMENTAL PROTECTION AGENCY, Defendant-
                          Appellee.

District & No.            Fifth District
                          Docket No. 5-13-0244

Rule 23 Order filed       August 11, 2014
Motion to
publish granted           October 3, 2014
Opinion filed             October 3, 2014

Held                       In an appeal arising from a trial court’s orders with respect to
(Note: This syllabus plaintiff’s actions in the course of its operations as a solid waste
constitutes no part of the management facility that did not have the Environmental Protection
opinion of the court but Agency’s permission to receive or treat hazardous waste, the appellate
has been prepared by the court affirmed various orders and decisions of the trial court, including
Reporter of Decisions an order denying plaintiff’s claim that the doctrine of res judicata
for the convenience of barred an enforcement action on a notice of violation concerning the
the reader.)               labeling of waste plaintiff was transporting, the decision that the
                           Agency did provide the required statutory notice that it rejected
                           plaintiff’s compliance commitment agreement, the trial court’s
                           conclusion that plaintiff could not establish that certain waste it was
                           transporting was not hazardous and that the Agency actually knew the
                           waste was hazardous, and the trial court’s denial of plaintiff’s motion
                           for summary judgment on its claim that the Agency improperly
                           published a notice of a violation by plaintiff on the Agency’s website.



Decision Under            Appeal from the Circuit Court of St. Clair County, No. 11-MR-178;
Review                    the Hon. Richard A. Aguirre, Judge, presiding.
     Judgment                  Affirmed.


     Counsel on                Joseph M. Kellmeyer and Brian C. Stone, both of Thompson Coburn
     Appeal                    LLP, of St. Louis, Missouri, for appellant.

                               Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                               Solicitor General, and Christopher M.R. Turner, Assistant Attorney
                               General, of counsel), for appellee.




     Panel                     JUSTICE CHAPMAN delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Welch and Justice Cates concurred in the judgment
                               and opinion.




                                                 OPINION

¶1          Illini Environmental, Inc. (Illini), appeals from the trial court’s May 6, 2013, order
       denying its motion for summary judgment. On appeal, Illini argues that dismissal of an
       enforcement action filed by the Illinois Environmental Protection Agency (EPA or Agency)
       against Illini was res judicata on certain issues of fact in Illini’s declaratory judgment action.
       Illini claims that the EPA accepted its proffered “Compliance Commitment Agreement” and
       therefore cannot pursue enforcement on one of the two violation notices. Illini also argues
       that the trial court erred in finding that Illini was responsible for determining whether waste
       was hazardous. Illini further argues that the trial court erred in concluding that Illini violated
       Illinois law in listing itself as a generator of waste that it transported from another company
       to an Illinois landfill. Finally, Illini argues that the trial court was incorrect in concluding that
       the Illinois EPA complied with applicable law when it posted information on its website
       about Illini’s violations. We affirm.

¶2                                             FACTS
¶3        Illini is an Illinois corporation based in Caseyville. Illini operates a solid waste
       management facility, but does not have EPA permission to receive or treat hazardous waste.

¶4                                   2010 Violation–SG Solutions
¶5         In early May 2010, an Illini vehicle went to Indiana to pick up waste from SG Solutions.
       SG Solutions previously tested the waste and learned that it contained hazardous levels of
       arsenic and chromium. SG Solutions properly labeled the drums as containing hazardous
       waste. When the Illini driver arrived, he delivered an Illini-generated manifest for these
       drums of waste. The manifest indicated that the waste Illini was to transport was

                                                     -2-
       nonhazardous. The Illini driver changed the identification labels on the drums to
       nonhazardous to match the manifest and then obtained the signature of an SG Solutions agent
       on Illini’s manifest. Illini transported the waste to its Caseyville facility and then processed
       the waste by mixing it with other waste to create a solid. Illini shipped the new solidified
       waste to an Illinois landfill. The records that went with the solidified waste to the landfill
       indicated that the waste was not special or hazardous.
¶6         Sometime later, SG Solutions reported to the EPA that Illini’s documentation mislabeled
       the waste it picked up as nonhazardous. SG Solutions reanalyzed the waste samples and
       reached the same conclusion it had previously reached that the waste was hazardous.
       Thereafter, in September 2010, the EPA issued a notice of violation (Notice 01282) to Illini
       indicating that Illini violated several Illinois Pollution Control Board (Board) regulations and
       a condition of its permit. Additionally, the EPA alleged that Illini violated several
       subsections of section 21 of the Environmental Protection Act (Act) by treating hazardous
       waste without a permit to do so. 415 ILCS 5/21(d), (e), (f) (West 2008). The EPA asked Illini
       to cease accepting and treating hazardous waste.
¶7          The EPA issued a separate notice to SG Solutions for its involvement.
¶8          Illini responded and denied that it had violated the Act or the Board regulations, and
       denied that the waste was hazardous. Illini requested a meeting to address Notice 01282. The
       EPA agreed to the meeting, explaining that Illini must provide a written response following
       the meeting and propose a “Compliance Commitment Agreement” (CCA) containing a
       timeline for achieving compliance. The EPA held the meeting, and afterwards Illini sent a
       letter in November 2010 denying all violations. In the letter, Illini stated that it was going to
       purchase a computer system for cross-checking customer waste profiles against shipment
       manifests in order to mitigate the chance for miscommunication. The EPA treated Illini’s
       letter as its CCA and sent its response. In this letter, the EPA mistakenly identified the
       company that submitted the proposed CCA as SG Solutions instead of Illini. The EPA
       rejected the proposed CCA. Acknowledging its mistake, the EPA claims that despite the
       misnomer, its rejection operated as a rejection of Illini’s November 2010 CCA.
¶9          On March 1, 2011, the EPA sent Illini a notice of its intent to pursue legal action.

¶ 10                                      2011 Violation–Tri-Rinse
¶ 11        In December 2010, Illini picked up a load of liquid waste from a Missouri facility,
       Tri-Rinse, and brought it back into Illinois for disposal in Jackson County. Upon accepting
       the load of waste, Illini terminated the manifest offered by Tri-Rinse and created a substitute
       one that identified Illini–not Tri-Rinse–as the generator of the waste. After leaving the liquid
       waste at the Jackson County, Illinois, facility for solidification and disposal, an apparent
       chemical reaction occurred, resulting in the evacuation of several homes and hospitalization
       of some of the residents.
¶ 12        The EPA then issued a notice of violation to Illini (Notice 01008) informing Illini that it
       violated administration regulations by not identifying the actual generator of the waste on the
       manifest. The EPA also made written demand to Illini that it correctly identify the generator
       of any waste Illini picks up for disposal. Specifically, the EPA directed Illini to list itself as
       the generator only if Illini generated the waste in its Caseyville facility. The EPA rejected
       Illini’s CCA. Illini refused to meet with the EPA to discuss this violation. The EPA notified
       Illini that it intended to pursue legal action.

                                                   -3-
¶ 13                                         Court Proceedings
¶ 14                                    Declaratory Judgment Action
¶ 15       Illini filed its declaratory judgment suit against the EPA in 2011. The court granted the
       EPA’s motion to dismiss. Illini refiled the petition. The amended petition asked the court for
       declarations about each of the two notices of violation, and about the EPA’s reporting of each
       notice on its website. Because the three counts of the complaint are the foundations of Illini’s
       summary judgment motion, we outline each.
¶ 16       Count I sought a declaration on a general basis that applicable administrative regulations
       do not place the responsibility for the correctness of the manifests on the entity transporting
       the waste. Specifically, Illini asked the court to declare that because Illini did not generate the
       SG Solutions waste it picked up for transport in Indiana, Illini bore no responsibility to
       ensure that the manifest was correct, and therefore Illini violated no regulations in its
       handling of the waste. Alternatively, Illini asked the court to declare that Notice 01282 is
       resolved because the EPA named SG Solutions instead of Illini when the EPA rejected its
       CCA.
¶ 17       Count II asked the court to declare that Illini violated no regulations in listing itself on the
       manifest as the “generator” of the waste, when it took immediate possession of Tri-Rinse’s
       waste and did not stop at its own facility in Caseyville before transporting the waste to
       another facility.
¶ 18       Count III asked the court to declare that the EPA violated the Environmental Protection
       Act by posting a press release on its website about the EPA’s filing of a notice of violation
       against Illini. Illini also sought a declaration that the Act mandates that the EPA strike
       reference to these notices of violation when the alleged violators challenge the notices.

¶ 19                            EPA’s Enforcement Action on Notice 01282
¶ 20        One month later, the Illinois Attorney General filed its enforcement action against Illini
       on Notice 01282 in St. Clair County circuit court. Illini filed a motion to dismiss on the basis
       that its declaratory judgment case already presented these issues. Alternatively, Illini argued
       that the complaint should be dismissed pursuant to section 2-619(a)(9) of the Code of Civil
       Procedure (735 ILCS 5/2-619(a)(9) (West 2008)). The theory of Illini’s motion was that the
       State failed to allege facts supporting its supposed violation of applicable regulations or laws,
       and therefore the notice attempted to impose obligations upon Illini not required by law.
¶ 21        With the knowledge that there were simultaneous cases pending in the circuit court with
       the same underlying set of facts, the court in the enforcement action reserved its ruling on
       Illini’s motion to dismiss until the court in the declaratory judgment action ruled on the
       EPA’s motion to dismiss. In the declaratory judgment action, the court partially granted the
       EPA’s motion to dismiss. After this ruling in the declaratory judgment case, the court in the
       enforcement action entered an order setting a hearing on Illini’s motion to dismiss. The
       hearing was set for March 27, 2012. No one from the EPA appeared at the motion hearing,
       and the enforcement action court granted Illini’s motion to dismiss. The court provided no
       specific foundation for its order.




                                                    -4-
¶ 22                                 Illini’s Summary Judgment Motion
¶ 23                                              Count I
¶ 24        Illini filed its motion for summary judgment in the declaratory judgment action. Illini
       argued that the circuit court’s dismissal of the enforcement action, when an EPA
       representative did not appear in court for a scheduled hearing, barred the EPA from
       attempting to enforce Notice 01282 because of application of res judicata. Alternatively,
       Illini contended that the EPA’s inclusion of SG Solutions’ name on its rejection of its CCA
       for Notice 01282 equated to the EPA’s acceptance of Illini’s agreement. Illini also argued
       that Notice 01282 was defective because it ignored Illini’s claim that as a transporter of
       waste, it had no obligation to confirm that the manifest was accurate, and also claimed that
       the EPA ignored its claims that its own tests of the waste showed that the waste was not
       hazardous.

¶ 25                                            Count II
¶ 26       With respect to Notice 01008, Illini argued that regulations did not require it to list
       Tri-Rinse as the generator of the waste.

¶ 27                                             Count III
¶ 28       Illini argued that section 31(c)(1) of the Act (415 ILCS 5/31(c)(1) (West 2008)) did not
       authorize the EPA to publish the notices of violation on its website before the notices were
       referred to the Attorney General for legal action.

¶ 29                                     EPA’s Response to Motion
¶ 30        The EPA attached an affidavit and several documents to support its contention that SG
       Solutions’ waste was hazardous. Regarding the res judicata claim, the EPA argued that the
       trial court’s dismissal of its enforcement action was not a final adjudication on the merits of
       Illini’s claims. The EPA discounted its misnomer in referring to the CCA as being SG
       Solutions’ agreement rather than Illini’s agreement, arguing that the intent of its rejection
       remained clear despite the misnomer and that the mistake does not shield Illini from
       enforcement. As to the Tri-Rinse notice, the EPA claimed that the facts are undisputed–that
       Illini falsely listed itself as the generator on the manifest involving the Tri-Rinse waste
       transported to an Illinois landfill. Finally, the EPA contends that section 4(b) of the Act (415
       ILCS 5/4(b) (West 2008)) mandates its duty to disseminate information related to hazardous
       waste and enforcement actions, and that publication of the notices was consistent with its
       authority pursuant to section 31(c)(1) of the Act (415 ILCS 5/31(c)(1) (West 2008)).

¶ 31                                       The Court’s Ruling
¶ 32      The circuit court denied Illini’s motion. The court determined that dismissal of the related
       enforcement action contained no explicit ruling on the merits of the claims, and thus Illini
       could not use the doctrine of res judicata to invalidate the EPA’s enforcement of Notice
       01282. The court concluded that although the EPA mistakenly labeled its rejection of the
       CCA as a rejection of SG Solutions’ CCA, the intent of the rejection was certain.
       Alternatively, even if somehow the misnomer invalidated the EPA’s rejection of Illini’s
       CCA, the Attorney General maintained the authority to enforce a violation of the Act and

                                                  -5-
       regulations. The court found that Illini was aware or should have known that the originally
       labeled hazardous waste it picked up at SG Solutions was, in fact, hazardous, and that in
       modifying the labels on the barrels to indicate that they contained nonhazardous waste in
       order to match Illini’s manifest, Illini was aware of the illegality of doing so. While the court
       stated that it would not hold as a matter of law that Illini violated the regulations, the court
       could not agree with Illini’s claim that it had no knowledge. The court’s order stated, “[t]he
       Illinois Attorney General can proceed with enforcement against Illini for the violations
       alleged” in Notice 01282. The court also ruled that Illini violated regulations regarding its
       handling of the Tri-Rinse waste because Illini was fully aware that it did not generate that
       waste, despite what it stated on the manifest. Finally, the court found that the EPA had
       statutory authority to establish and maintain public information of its enforcement actions on
       the website pursuant to both sections 4 and 31 of the Act, as well as pursuant to the Freedom
       of Information Act (5 ILCS 140/1 et seq. (West 2008)). Illini appealed this order.

¶ 33                                    LAW AND ANALYSIS
¶ 34       In determining whether summary judgment was correct, the trial court must consider all
       evidence in the record against the movant and liberally in favor of the opponent. Purtill v.
       Hess, 111 Ill. 2d 229, 240, 489 N.E.2d 867, 871 (1986). The court must consider all
       pleadings, depositions, admissions, and affidavits on file to decide if there is any issue of
       material fact. Myers v. Health Specialists, S.C., 225 Ill. App. 3d 68, 72, 587 N.E.2d 494, 497
       (1992). If there are disputed facts, then the trial court must “view all evidence in the light
       most favorable to the nonmoving party and draw all reasonable inferences from the facts
       presented in favor of the nonmovant.” Martens v. MCL Construction Corp., 347 Ill. App. 3d
       303, 312, 807 N.E.2d 480, 487 (2004) (citing In re Estate of Hoover, 155 Ill. 2d 402, 410-11,
       615 N.E.2d 736, 739-40 (1993)). Courts should not use summary judgment to resolve
       questions of fact, but to determine whether a factual question exists. Id. (citing Gilbert v.
       Sycamore Municipal Hospital, 156 Ill. 2d 511, 517, 622 N.E.2d 788, 792 (1993)). A mere
       factual possibility will not defeat a summary judgment motion. Wilmere v. Stibolt, 152 Ill.
       App. 3d 642, 648, 504 N.E.2d 916, 919 (1987). In considering the motion, the court should
       not ignore evidence or inferences negative to plaintiff’s position. Yacko v. Curtis, 339 Ill.
       App. 3d 299, 302, 789 N.E.2d 1274, 1276 (2003).
¶ 35       A decision to deny summary judgment on a declaratory judgment action is reviewed
       de novo. See Farmers Automobile Insurance Ass’n v. Coulson, 402 Ill. App. 3d 779, 780, 931
       N.E.2d 1257, 1259 (2010).

¶ 36                                           Res Judicata
¶ 37       Res judicata is a legal doctrine that serves to bar a subsequent action if an initial court
       action concluded with a final judgment on the merits involving the same claim and the same
       parties or their privies. Sherrod v. Ramaswamy, 314 Ill. App. 3d 357, 361, 732 N.E.2d 87, 90
       (2000); Cabrera v. First National Bank of Wheaton, 324 Ill. App. 3d 85, 92, 753 N.E.2d
       1138, 1144 (2001). The three required elements to establish res judicata are a final judgment
       on the merits rendered by a court of competent jurisdiction, identical causes of action, and
       identical parties or privies. State Farm Fire & Casualty Co. v. John J. Rickhoff Sheet Metal
       Co., 394 Ill. App. 3d 548, 558, 914 N.E.2d 577, 588 (2009). The burden of proof rests with


                                                   -6-
       the party seeking to use the doctrine. Diversified Financial Systems, Inc. v. Boyd, 286 Ill.
       App. 3d 911, 915, 678 N.E.2d 308, 310 (1997).
¶ 38        In this case, the trial court refused to apply the doctrine of res judicata. The court
       concluded that Illini did not prove that the dismissal of the EPA’s enforcement action was a
       final judgment on the merits. A final judgment on the merits is one “adjudicating the
       contested rights in a conclusive and definitive manner.” Zenith Vending Corp. v. Village of
       Schaumburg, 180 Ill. App. 3d 354, 360, 535 N.E.2d 1033, 1037 (1989).
¶ 39        The written court order which dismissed the EPA enforcement action included no basis
       for the dismissal. Illini’s main argument in its motion to dismiss the enforcement action
       involved section 2-619(a)(3) of the Code of Civil Procedure–that the declaratory judgment
       action between the same parties was currently pending. 735 ILCS 5/2-619(a)(3) (West 2008).
       Illini did not base its argument on the merits of the pending declaratory judgment action, but
       simply argued that the two cases involved the same set of facts and issues. The court’s order
       could have been in response to this argument. The procedural history from the enforcement
       action case supports this possibility. The enforcement action court would not rule upon
       Illini’s motion to dismiss until the declaratory judgment court ruled upon the EPA’s motion
       to dismiss. As soon as the declaratory judgment court partially granted the EPA’s motion to
       dismiss, the enforcement action court set the hearing on the pending motion in its court, and
       at the hearing dismissed the EPA’s complaint. Because Illini’s motion was based upon
       section 2-619(a)(3) and not upon the merits of the case, we find that the trial court’s order
       was based on the identity of facts and issues in the two cases in accordance with the judicial
       economy goals of section 2-619(a)(3).
¶ 40        Dismissals pursuant to section 2-619(a)(3) are not final adjudications on the merits.
       Zenith Vending Corp., 180 Ill. App. 3d at 360-61, 535 N.E.2d at 1036-37. The essential goal
       of section 2-619(a)(3) is judicial economy, relieving courts and litigants of the burden of
       duplicative litigation. Ransom v. Marrese, 122 Ill. 2d 518, 530, 524 N.E.2d 555, 560 (1988).
       A section 2-619(a)(3) dismissal does not reach substantive claims, but serves to suspend the
       proceedings, allowing the plaintiff the opportunity to renew the claim at another time and/or
       in a different forum. International Insurance Co. v. Morton Thiokol, Inc., 185 Ill. App. 3d
       686, 691, 542 N.E.2d 6, 9 (1989). Therefore, dismissal pursuant to this section does not
       constitute a final judgment on the merits. Zenith Vending Corp., 180 Ill. App. 3d at 360-61,
       535 N.E.2d at 1037.
¶ 41        Illini cites to Avery v. Auto-Pro, Inc., 313 Ill. App. 3d 747, 731 N.E.2d 319 (2000), in
       support of its claim that the dismissal was final and on the merits. Upon review of this case,
       we conclude that it is distinguishable. The prior claim in Avery was a dismissal on the basis
       of the statute of limitations pursuant to section 2-619(a)(5) of the Code of Civil Procedure
       (735 ILCS 5/2-619(a)(5) (West 1998)). If a party did not timely file suit in keeping with a
       statute of limitations, the party cannot make the claim. A resulting dismissal because a party
       violated the statute of limitations constituted a final judgment on the merits. Avery, 313 Ill.
       App. 3d at 750, 731 N.E.2d at 322.
¶ 42        Section 2-619(a)(3) is designed to avoid duplicative litigation. If we accepted Illini’s
       theory, court two could dismiss the action because it was pending in court one, and then court
       one could dismiss the action because of the dismissal in court two. The Code of Civil
       Procedure does not contemplate that outcome. The intent of the rule is that one of the two
       cases will proceed after dismissal of the other. Accordingly, we find that the trial court

                                                  -7-
       properly denied Illini’s claim that the doctrine of res judicata barred the enforcement action
       on the EPA notice of violation.

¶ 43                 Count I–Rejection of Illini’s Compliance Commitment Agreement
¶ 44        Illini argues that the EPA did not provide the required statutory notice that it rejected
       Illini’s CCA. Section 31(a)(7) of the Environmental Protection Act requires the EPA to
       respond to an alleged violator’s CCA within 30 days. 415 ILCS 5/31(a)(7) (West 2008). Illini
       acknowledges that its attorney received a certified letter from the Illinois EPA in December
       2010, rejecting a CCA. The EPA sent the letter within the 30 days, named Illini as the
       violator, was directed to Illini’s attorney, listed the correct notice of violation number 01282,
       and named and rejected the November 30, 2010, CCA Illini sent to the EPA. However,
       because the letter stated that SG Solutions submitted the CCA (instead of Illini submitting the
       November 30, 2010, CCA), Illini argues that the EPA failed to timely reject its CCA, and
       thus is prohibited from referring the matter to the Attorney General for prosecution. Section
       31(a)(9) of the Act provides:
                 “The Agency’s failure to respond to a written response submitted *** within 30 days
                 *** shall be deemed an acceptance by the Agency of the proposed Compliance
                 Commitment Agreement for the violations alleged in the written noticed issued ***
                 as contained within the written response.” 415 ILCS 5/31(a)(9) (West 2008).
¶ 45        The Illinois legislature enacted section 31 of the Environmental Protection Act to
       establish a prelitigation process for the alleged violators to meet and work with the EPA to
       correct violations. See Alternate Fuels, Inc. v. Director of the Illinois Environmental
       Protection Agency, 215 Ill. 2d 219, 226, 830 N.E.2d 444, 448 (2004). If the EPA and the
       alleged violator are not able to reach an agreement, then sections 31(b) and (c) of the Act
       direct the EPA to refer the case to the Attorney General or to a State’s Attorney for
       prosecution. 415 ILCS 5/31(b), (c) (West 2008).
¶ 46        In this case, the Illinois EPA timely rejected the CCA, albeit with the aforementioned
       misnomer. Illini takes the position that the EPA, with this error, forfeited all rights to
       prosecute Illini for violations of the Act. Illini cites no legal authority for this theory. Section
       31(a)(7) specifically states that within those 30 days, the EPA must send a written response
       “upon the person complained against.” 415 ILCS 5/31(a)(7) (West 2008). Reviewing the
       EPA letter at issue, there were numerous identifying details in the letter, not the least of
       which was that the letter indicated that Illini Environmental of Caseyville was the violator,
       and listed the correct notice of violation number. We conclude that the letter served as a
       timely rejection of Illini’s CCA.
¶ 47        Even if somehow the rejection letter was deficient, we conclude that the Attorney
       General maintains the right to enforce violations of the Act pursuant to section 31(a)(10) of
       the Act. 415 ILCS 5/31(a)(10) (West 2008). Section 31(a)(10) provides that even in
       situations where the EPA has accepted a violator’s CCA, the Agency is allowed to continue
       negotiations on matters which are still in disagreement. Id.

¶ 48                   Merits of Count I of Illini’s Declaratory Judgment Action
¶ 49      Count I involved the waste Illini picked up in Indiana from SG Solutions. Illini asked the
       court to declare that it did not generate the waste and therefore did not violate any laws or


                                                    -8-
       regulations or the terms of its operating permit. Illini also sought the court’s declaration that
       despite SG Solutions’ hazardous label on its barrels of waste, Illini had no obligation to
       certify or confirm that information.
¶ 50        The terms and provisions of the Act must be liberally construed in order to effectuate its
       purposes. 415 ILCS 5/2(c) (West 2008). Furthermore, the Board’s administrative regulations
       have the effect of law. Granite City Division of National Steel Co. v. Illinois Pollution
       Control Board, 155 Ill. 2d 149, 162, 613 N.E.2d 719, 724 (1993). We must look to the
       language of the regulations to ascertain the Agency’s intent. People ex rel. Madigan v.
       Illinois Commerce Comm’n, 231 Ill. 2d 370, 380, 899 N.E.2d 227, 232 (2008). Courts must
       give substantial deference to the agency’s reasonable interpretation of its own regulations and
       associated statutes. Provena Covenant Medical Center v. Department of Revenue, 236 Ill. 2d
       368, 387 n.9, 925 N.E.2d 1131, 1143 n.9 (2010). With these general principles in mind, we
       turn to the provisions the EPA claims Illini violated.
¶ 51        Sections 21(d), (e), and (f) of the Environmental Protection Act prohibit the treatment or
       transportation of hazardous waste in violation of conditions of a permit issued by the
       Agency, or in violation of any regulations or standards adopted by the Board pursuant to the
       Act. 415 ILCS 5/21(d), (e), (f) (West 2008). “No person may conduct any hazardous waste
       storage, hazardous waste treatment, or hazardous waste disposal operation *** [w]ithout a
       *** permit for the *** hazardous waste management[ ] facility ***.” 35 Ill. Adm. Code
       703.121(a)(1) (2003).
¶ 52        Both parties agree that Illini’s operating permit does not authorize it to receive or treat
       hazardous waste at its facility. There is no dispute that SG Solutions tested the waste and
       determined that it contained hazardous levels of both arsenic and chromium. In accordance
       with those test results, SG Solutions labeled the waste in the barrels as hazardous. In this
       case, Illini’s agent, upon arrival at the Indiana facility, modified the barrels to match Illini’s
       manifest. The manifest indicated the waste to be picked up was nonhazardous, while the
       barrels clearly were labeled as hazardous. We do not know why Illini’s agent did not try to
       confirm that the barrel contents were actually hazardous before he made these changes.
       However, that reason is irrelevant. Illini’s permit did not grant Illini the authority to transport
       hazardous waste to its Caseyville facility. This is precisely what Illini did.
¶ 53        Illini also disputes that the waste was actually hazardous. In two separate tests performed
       by SG Solutions, the results indicated that the waste was hazardous. One week after Illini
       took delivery of the SG Solutions waste, an Illini employee questioned the discrepancy
       regarding the waste classification. Illini still had the SG Solutions drums in its possession,
       although Illini had already removed, consolidated, and transported the waste to a landfill in
       East St. Louis. An independent laboratory hired by Illini tested the residue from the drums
       and determined that the residue was not hazardous. Although both SG Solutions and Illini
       tested the waste for hazardous properties with different outcomes, SG Solutions conducted
       testing on the full sample, while Illini’s testing, at best, was only of residue. Illini had already
       shipped the processed waste to the landfill when it decided to test the residue. Furthermore,
       Illini failed to attest to the methods used to sample or analyze the residue, does not state that
       the residue tested was representative of the waste, and does not state that the sample and test
       by the independent laboratory complied with Board regulations. We agree with the trial
       court’s conclusion that Illini was unable to establish that the waste was not hazardous.


                                                    -9-
¶ 54        Furthermore, we agree with the trial court that Illini must be charged with the knowledge
       that the waste was hazardous. To hold otherwise defies logic. SG Solutions labeled the
       barrels of waste as hazardous. SG Solutions’ labels provided the necessary information to
       mandate inquiry into the nature of the waste, because Illini had no ability to receive and
       transport hazardous waste. Illini contends that because the agent for SG Solutions signed the
       manifest that listed the waste as nonhazardous, this intervening act by SG Solutions relieved
       Illini of any responsibility to ascertain the true nature of the waste Illini was planning to haul.
       We disagree. Regulations require the generator of the waste to create and sign a manifest. In
       this case, Illini created the manifest–not SG Solutions. Illini listed the waste as nonhazardous.
       However, Illini’s manifest was in direct conflict with the labeling and sample test results
       from the barrels. The regulations do not suggest that Illini can rely on the manifest labeling
       alone to avoid obligations. However, in this case, Illini went an additional step in modifying
       the label on each barrel it planned to transport. Knowledge or intent is not required to prove
       violation of the Environmental Protection Act. See Hindman v. Pollution Control Board, 42
       Ill. App. 3d 766, 769, 356 N.E.2d 669, 672 (1976); People v. A.J. Davinroy Contractors, 249
       Ill. App. 3d 788, 792-93, 618 N.E.2d 1282, 1286 (1993). While lack of knowledge could be
       relevant to the penalty the Agency may impose, lack of knowledge has no bearing on
       whether Illini committed violations. 415 ILCS 5/42(h)(2) (West 2008).
¶ 55        Based upon our review of the record, we find that the trial court properly denied Illini’s
       request for a summary judgment on count I of its declaratory judgment. Illini’s claim that it
       did not violate its permit or regulations by transporting and receiving the hazardous waste at
       its Caseyville site is unsupported by the evidence or the law.

¶ 56                     Merits of Count II of Illini’s Declaratory Judgment Action
¶ 57        Count II of Illini’s declaratory judgment dealt with pickup of waste on December 17,
       2010, in Missouri. Illini substituted a manifest in picking up the waste for the one prepared
       by the generator of the waste, Tri-Rinse. Illini claims that the EPA improperly issued notice
       of violation number 01008 because it did not violate any regulations in its handling of the
       Tri-Rinse waste.
¶ 58        Section 21(j) of the Act prohibits any company from conducting any special waste
       transportation operation that violates any Board regulations. 415 ILCS 5/21(j) (West 2008).
       If a carrier transports special waste, a manifest listing the “generator” of the waste (including
       the generator’s identification number) must accompany the waste. 35 Ill. Adm. Code
       809.301, 809.501 (2012). The Act defines a generator as “any person whose act or process
       produces waste.” 415 ILCS 5/3.205 (West 2008). The regulations define a special waste
       transporter as “any person who transports special waste from any location.” 35 Ill. Adm.
       Code 809.103 (2012).
¶ 59        On December 17, 2010, Illini picked up special waste from Tri-Rinse in Missouri. This
       fact is not in dispute. Therefore, Illini transported special waste. Tri-Rinse created a manifest
       to accompany the waste it generated. Upon accepting that waste, Illini terminated that
       manifest and substituted its own manifest. On this manifest, Illini identifies itself both as the
       transporter of the waste and as its generator. With this manifest, Illini hauled the waste to the
       Southern Illinois Regional Landfill in DeSoto, Illinois.
¶ 60        Illini’s argument is simply that its actions violated no laws or regulations. Specifically,
       Illini contends that by picking up the waste for transport, Illini’s role somehow changed and

                                                   - 10 -
       Illini became the waste’s generator. Illini argues that this manner of labeling and handling of
       waste products is standard in the industry and accurately follows the waste from “cradle to
       grave.” As defined above, a generator of waste is not merely the entity presently in charge of
       the waste, but is an entity that engages in an act or process–like a treatment–on the waste.
       Illini acknowledges that it did not treat or change the composition of the waste before
       delivering it to the landfill.
¶ 61        Despite Illini’s argument that this type of manifest creation and labeling is standard in the
       waste industry, Illini did not comply with regulation section 809.301 (35 Ill. Adm. Code
       809.301 (2012)) when it labeled itself as the generator of the waste. Irrespective of industry
       practice, that practice fails to comply with Illinois regulations and does not insulate Illini and
       other companies from liability for noncompliance. In this case, problems arose after the
       waste arrived at the landfill. The manifest used when the waste arrived at the landfill did not
       correctly list the generator of the waste, and so it required extra investigation by the EPA in
       order to locate the generator, identify the waste byproducts, and address the problems at the
       landfill.
¶ 62        Having considered all of the evidence, we find that the trial court’s denial of Illini’s
       summary judgment as to count II of its declaratory judgment complaint was correct and
       should be affirmed.

¶ 63                     Merits of Count III of Illini’s Declaratory Judgment Action
¶ 64        In count III, Illini contends that the EPA has no authority to post a notice of violation on
       its website prior to when the EPA refers the notice to the Attorney General for enforcement.
       Illini cites to statutes argued as applicable by the EPA at the hearing. That statute provides in
       part that with respect to a notice of violation regarding any form of waste:
                “[T]he Agency shall annually publish a list of all such notices served. The list shall
                include the date the investigation commenced, the date notice was sent, the date the
                matter was referred to the Attorney General, if applicable, and the current status of
                the matter.” 415 ILCS 5/31(c)(1) (West 2008).
       Illini concludes that this is the extent of what the EPA may do in the way of publication, and
       that no publication can occur until after the Attorney General is involved to enforce the
       notice of violation. We find that Illini’s interpretation of this statute is too narrow. While the
       Act mandates that the EPA publish an annual notice listing each notice of violation issued,
       section 31 of the Act contains no provision that would limit the EPA to one annual notice.
       Furthermore, there is no requirement in section 31(c)(1) that the EPA can only include
       notices of violation that have gone to enforcement.
¶ 65        The public has great interest in the environment of our state. Our legislature has declared
       that “environmental damage seriously endangers the public health and welfare” and that it is
       necessary to have a unified statewide program that exists in cooperation with other states and
       the federal government to protect our environment. 415 ILCS 5/2(a)(i), (ii) (West 2008). The
       Environmental Protection Act grants authority to the EPA to collect and disseminate
       information and data. Granite City Division of National Steel Co., 155 Ill. 2d at 162, 613
       N.E.2d at 725. That authority stems from section 4(b) of the Act, which mandates that the
       Agency “collect and disseminate such information, acquire such technical data, and conduct
       such experiments as may be required to carry out the purposes of this Act.” 415 ILCS 5/4(b)
       (West 2008). In fact, all files, records, and data maintained by the Agency and the Board, as

                                                   - 11 -
       well as the Department of Natural Resources, must be open for public inspection and
       copying. 415 ILCS 5/7(a) (West 2008).
¶ 66       Accordingly, upon review of the law, we conclude that the trial court’s denial of
       summary judgment on the matter of the EPA’s publication of Illini’s notice of violation was
       proper.
¶ 67                                        CONCLUSION
¶ 68       For the foregoing reasons, the judgment of the circuit court of St. Clair County is hereby
       affirmed.

¶ 69      Affirmed.




                                                 - 12 -